COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       Karen Allen Mullinax v. State of Texas

Appellate case numbers: 01-19-00881-CR

Trial court case number: 1616807

Trial court:               248th District Court of Harris County

         Appellant, Karen Allen Mullinax, has filed a second motion for extension of time to file
her motion for rehearing and en banc reconsideration, requesting that this Court “extend the
deadline for filing” her motion for rehearing and en banc reconsideration “up to and including
August 29, 2021.”1 Appellee, the State, has filed a “Motion to Expedite Under Texas Rule of
Appellate Procedure 31.2,” requesting that the Court deny appellant “the right to file a motion
for rehearing,” or in the alternative, that the Court “grant appellant a single additional week” to
file her motion for rehearing and en banc reconsideration.2
        Appellant’s second motion for extension of time to file her motion for rehearing and en
banc reconsideration is granted in part and denied in part. Appellee’s “Motion to Expedite
Under Texas Rule of Appellate Procedure 31.2” is granted in part and denied in part.
Appellant’s motion for rehearing and en banc reconsideration is due seven days from the date
of this order. No further extensions will be granted absent extraordinary circumstances.
       It is so ORDERED.




1
       August 29, 2021 is a Sunday. See McAllister v. State, 116 S.W. 582, 266 (Tex. Crim. App. 1909)
       (“Courts take judicial notice of times, dates, and subdivisions of the year into months, weeks, and
       days.”); see also TEX. R. APP. P. 4.1 (“Computing Time”).
2
       Appellee also filed a response to appellant’s second motion for extension of time, opposing the
       requested thirty-day extension and requesting the same relief sought in appellee’s “Motion to
       Expedite Under Texas Rule of Appellate Procedure 31.2.” Given the above dispositions of
       appellant’s second motion for extension of time to file her motion for rehearing and motion for en
       banc reconsideration and appellee’s “Motion to Expedite Under Texas Rule of Appellate
       Procedure 31.2,” we dismiss the relief requested in appellee’s response as moot.
Judge’s signature: ___________/s/ Julie Countiss___________________
Acting individually

Date: August 10, 2021